          Case 2:19-cv-00063-SPL Document 22 Filed 04/23/20 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8    Michael Petramala,                         )    No. CV-19-00063-PHX-SPL
                                                 )
 9                                               )
                        Plaintiff,               )    ORDER
10                                               )
      vs.                                        )
11                                               )
                                                 )
12    City of Scottsdale,                        )
                                                 )
13                      Defendant.               )
                                                 )
14
15            Before the Court is Defendant’s Motion to Dismiss (“Motion”) pursuant to Federal
16   Rule of Civil Procedure (“Rule”) 12(b)(6). (Doc. 18) For the following reasons, the Motion
17   will be granted.
18   I.       Background
19            This case arises from a job application submitted by Michael Petramala (“Plaintiff”)
20   to the City of Scottsdale (“Defendant”). (Doc. 17) On December 11, 2017, Defendant
21   posted a job opening for a full-time Police Aide position. (Doc. 13-1 at 12) The application
22   process included a written examination, but the job posting indicated that the examination
23   would be administered by invitation only. (Doc. 13-1 at 12) Plaintiff applied on December
24   15, 2017. (Doc. 13-1 at 7) Two days later, Plaintiff contacted Defendant to request an
25   accommodation for taking the written examination due to his skin disability. (Doc. 17 at
26   2) On January 12, 2018, Plaintiff received a letter from Defendant’s Human Resources
27   Department notifying him that his application was incomplete and that it would not be
28   considered. (Doc. 13-1 at 5)
       Case 2:19-cv-00063-SPL Document 22 Filed 04/23/20 Page 2 of 6



 1          On September 23, 2018, Plaintiff filed a complaint in the Maricopa County Superior
 2   Court, alleging employment discrimination under Title I of the Americans with Disabilities
 3   Act (“ADA”). (Doc. 1-3 at 7) Defendant filed a notice of removal with this Court on
 4   January 7, 2019. (Doc. 1) On March 12, 2019, Defendant filed a motion to dismiss under
 5   Rule 12(b)(6). (Doc. 13) The Court granted the motion without prejudice so that Plaintiff
 6   could have leave to amend the complaint. (Doc. 16) Plaintiff timely filed the Amended
 7   Complaint. (Doc. 17) On September 19, 2019, Defendant again filed a Rule 12(b)(6)
 8   motion to dismiss, arguing that the Amended Complaint failed to state a claim of
 9   discrimination under the ADA. (Doc. 18) Defendant attached multiple documents to the
10   Motion that were not a part of the Amended Complaint. (Docs. 13-1, 18-1) Pursuant to
11   Rule 12(d), the Court gave both parties an opportunity to submit documents supporting
12   their respective positions and ordered that the Motion be treated as one for summary
13   judgment under Rule 56. (Doc. 21)
14   II.    Legal Standard
15          When deciding a Rule 12(b)(6) motion, a court generally cannot look beyond the
16   complaint. Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005). If a court considers
17   documents not attached to or referenced in the complaint, the Rule 12(b)(6) motion must
18   be treated as one for summary judgment. Fed. R. Civ. P. 12(d).
19          Summary judgment is appropriate if “the movant shows that there is no genuine
20   dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
21   Fed. R. Civ. P. 56(a). A party seeking summary judgment always bears the initial burden
22   of establishing the absence of a genuine issue of material fact. See Celotex Corp. v. Catrett,
23   477 U.S. 317, 323 (1986). The moving party can satisfy this burden by demonstrating that
24   the nonmoving party failed to make a showing sufficient to establish an element essential
25   to that party’s case on which that party will bear the burden of proof at trial. See id. at 322–
26   23. To survive a motion for summary judgment, the nonmovant must set forth specific facts
27   establishing a genuine issue for trial by “citing to particular parts of materials in the record,
28   including depositions, documents, electronically stored information, affidavits or


                                                    2
       Case 2:19-cv-00063-SPL Document 22 Filed 04/23/20 Page 3 of 6



 1   declarations, stipulations (including those made for purposes of the motion only),
 2   admissions, interrogatory answers, or other materials.” Fed. R. Civ. P. 56(c)(1)(A). When
 3   considering a motion for summary judgment, a court must view the factual record and draw
 4   all reasonable inferences in a light most favorably to the nonmoving party. Leisek v.
 5   Brightwood Corp., 278 F.3d 895, 898 (9th Cir. 2002).
 6   III.   Discussion
 7          Defendant argues that the Amended Complaint should be dismissed because it fails
 8   to correct the deficiencies in the original complaint. (Doc. 18 at 1) Specifically, Defendant
 9   asserts that Plaintiff fails to state a prima facie claim under the ADA because he is not a
10   qualified individual with a disability and cannot show that any discriminatory action was
11   taken against him due to a disability. (Doc. 18 at 1-2) In response, Plaintiff argues that he
12   has sufficiently stated a claim under the ADA. (Doc. 19 at 1)
13          To state a prima facie claim of discrimination under the ADA for failure to hire, a
14   plaintiff must demonstrate that he: (1) is a disabled person within the meaning of the
15   statute; (2) is qualified, with or without reasonable accommodation, to perform the
16   essential functions of the job he seeks; and (3) was discriminated against because of the
17   disability. Bates v. United Parcel Serv., Inc., 511 F.3d 974, 988 (9th Cir. 2007).
18          A.     Disability
19          The ADA defines a “disability” as “a physical or mental impairment that
20   substantially limits one or more major life activities of such individual.” 42 U.S.C. §
21   12102(1). Here, Plaintiff asserts that he has a skin disability which “includes but is not
22   limited to sun sensitivity.” (Doc. 17 at 4) However, Plaintiff fails to provide the name of
23   his skin condition, when he was diagnosed, or any other evidence substantiating his
24   condition. The Court finds that Plaintiff’s bare assertion fails to meet even the minimal
25   standard for establishing a disability under the ADA. Leisek, 278 F.3d at 898 (“[T]he non-
26   moving party must go beyond the pleadings and ‘set forth specific facts’ that show a
27   genuine issue for trial.”) (citation omitted).
28          As to the mental disability, Plaintiff repeatedly asserts that Defendant caused him


                                                      3
       Case 2:19-cv-00063-SPL Document 22 Filed 04/23/20 Page 4 of 6



 1   to endure a mental defect. (Doc. 19 at 1-2) Plaintiff asserts that he is disabled because he
 2   was previously declared incompetent to stand trial. (Doc. 17 at 3) Plaintiff maintains that
 3   his mental defect prevents him from exercising his second amendment right and being
 4   employed. (Doc. 17 at 4) To rebut Plaintiff’s assertion, Defendant attached to its Motion
 5   an order from a 2004 criminal case between Plaintiff and the State of Arizona. (Doc. 18-1)
 6   The order states that Plaintiff was adjudicated incompetent to stand criminal trial pursuant
 7   to Arizona Revised Statute § 13-4517. (Doc. 18-1 at 3-4) Defendant maintains that this is
 8   not an on-going disability recognized under the ADA. (Doc. 18 at 6) Indeed, although the
 9   Maricopa County Superior Court adjudicated Plaintiff incompetent to stand trial, the court
10   denied the State of Arizona’s request to have Plaintiff taken into custody and committed to
11   a mental institution. (Doc. 18-1 at 4) Again, the Court finds that Plaintiff has failed to
12   provide evidence in support of a recognized disability under the ADA, and his reference to
13   a sixteen-year-old criminal case alone is insufficient to establish the first element of his
14   claim. Cf. Cooper v. Kliebert, Nos. 14-507-SDD-EWD, 15-751-SDD-RLB, 2016 WL
15   3892445, *6 (M.D. La. July 18, 2016) (finding the plaintiffs’ adjudication as incompetent
16   to stand trial qualified as a disability for the purposes of their ADA claim because the
17   plaintiffs were still under their incompetency orders while being held as a pretrial criminal
18   detainees).
19          B.     Qualified Individual
20          Even assuming that Plaintiff is a disabled individual under the ADA, Plaintiff has
21   not provided sufficient evidence showing that he is a qualified individual. A “qualified
22   individual” is “an individual with a disability who, with or without reasonable
23   accommodation, can perform the essential functions of the employment position that such
24   individual holds or desires.” 42 U.S.C. § 12111(8). When determining whether a job
25   requirement is an “essential function,” a court must look to whether the employer “has
26   prepared a written description before advertising or interviewing applicants for the job, this
27   description shall be considered evidence of the essential functions of the job.” Id. “If a
28   disabled person cannot perform a job’s ‘essential functions’ (even with a reasonable


                                                   4
           Case 2:19-cv-00063-SPL Document 22 Filed 04/23/20 Page 5 of 6



 1   accommodation), then the ADA’s employment protections do not apply.” Cripe v. City of
 2   San Jose, 261 F.3d 877, 884 (9th Cir. 2001).
 3             Plaintiff asserts that he can fulfill all functions of the job with the reasonable
 4   accommodation of working at night. (Doc. 19 at 2) The Amended Complaint states that
 5   Plaintiff can drive and maintain a valid driver’s license, “apply the law and facts to
 6   situations and service calls,” and use prudent judgment. (Doc. 17 at 3) These generic
 7   assertions do not show that Plaintiff can perform the essential functions of the job, with or
 8   without accommodations for his alleged mental disability. Such essential functions
 9   include: (1) interviewing victims and witnesses; (2) compiling police reports on a
10   computerized system; (3) measuring distances, making calculations, and drawing
11   diagrams; and (4) testifying in court. (Doc. 13- 1 at 13)
12             Furthermore, the job posting also lists physical demands that an employee must
13   endure while performing the essential functions of the position. Such demands include
14   exposure to dirt, dust, pollen, inclement weather, and temperature extremes. (Doc. 13-1 at
15   13-14) Plaintiff asserts that his skin disability “includes but is not limited to sun
16   sensitivity.” (Doc. 17 at 4) Yet Plaintiff fails to describe how exposure to the various
17   physical elements listed in the job description may impact his alleged skin disability—
18   regardless of whether the essential functions are performed during the day or at night.
19   Consequently, the Court finds that Plaintiff fails to establish the second element of his
20   claim.
21   IV.       Conclusion
22             For the foregoing reasons, the Court finds that Plaintiff fails to state a prima facie
23   claim for relief under Title I of the ADA.1 Accordingly,
24   ///
25   ///
26
27   1
            Because the Court finds that the first two elements are dispositive in this case, the
     Court does not address Defendant’s argument regarding the third element of Plaintiff’s
28   claim. See Giddings v. Vision House Prod., Inc., 584 F.Supp.2d 1222, 1225 (D. Ariz.
     2008).

                                                     5
       Case 2:19-cv-00063-SPL Document 22 Filed 04/23/20 Page 6 of 6



 1         IT IS ORDERED that Defendant’s Motion to Dismiss (Doc. 18) is granted.
 2         IT IS FURTHER ORDERED that this action shall be dismissed with prejudice.
 3         IT IS FURTHER ORDERED that the Clerk of Court shall enter judgment
 4   accordingly and terminate this action.
 5         Dated this 22nd day of April, 2020.
 6
 7                                                   Honorable Steven P. Logan
                                                     United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 6
